Citation Nr: 1758981	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a right eye disorder and the service-connected left eye disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from January 1982 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested an RO hearing that was scheduled for June 2008, but he subsequently withdrew that request.  

The claims were remanded by the Board in February 2012 and April 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 1993 VA examination conducted at the Wilkes-Barre VA Medical Center    in conjunction with the Veteran's claim for an increased rating for his service-connected left eye disability indicates that the Veteran had a history of retinal tears and had been followed in the clinic.  The examiner specifically referenced treatment on August 20, 1991 and February 23, 1993, and provided an impression of lattice degeneration with retinal tears in both eyes after examination.  

Review of the available treatment records from the Wilkes-Barre VA Medical Center indicates that the earliest record of treatment is dated in October 1999.  Given that the Veteran appears to have received treatment related to both eyes     prior to this date, outstanding VA treatment records must be obtained.  





The claim for service connection for an acquired psychiatric disorder remains inextricably intertwined with this claim. See Harris v. Derwinski, 1 Vet. App.    180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  The outstanding VA treatment records from the Wilkes-Barre facility may also contain treatment related to the Veteran's mental health.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete record of treatment from the Wilkes-Barre VA Medical Center dated prior   to October 1999, and obtain current updated treatment records.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  After undertaking the development above and any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in     
an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

 


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




